                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEAN A. ROBBINS, et al.,                            Case No. 18-cv-00292-RS (TSH)
                                   8                    Plaintiffs,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. No. 87
                                  10     PHILLIPS 66 COMPANY,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 9, 2018, Judge Seeborg referred a discovery dispute “and any further

                                  14   discovery disputes” to the undersigned. ECF No. 36. Despite this, today non-party Irwin

                                  15   Industries, Inc., filed a motion to quash a subpoena, noticed for a hearing before Judge Seeborg.

                                  16   ECF No. 87. The motion also violates the undersigned’s Discovery Standing Order, which

                                  17   requires counsel to speak to each other before filing a discovery motion, and which requires

                                  18   discovery disputes to be raised in a joint letter brief of not more than five pages. Irwin Industries’

                                  19   motion to quash is DENIED without prejudice.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: October 1, 2019

                                  23
                                                                                                     THOMAS S. HIXSON
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
